PER CURIAM.
The plaintiff in error, defendant below, was convicted on all four counts of an information charging sales and possession of intoxicating liquors for beverage purposes. The evidence, if believed, was sufficient to sustain the verdict. The portions of the charge of the learned District Judge here complained of, even when taken from their context, are not open to the construction which the defendant would have us put on them. When read in connection with the rest of what the judge told the jury, they are unexceptionable.
Affirmed.